        Case 3:20-cv-00119-MEM-DB Document 28 Filed 10/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL G. BROWN,                          :
                                              CIVIL ACTION NO. 3:20-0119
                         Petitioner       :
                                                   (JUDGE MANNION)
                   v.                     :

U.S. DEPT OF HOMELAND                     :
SECURITY, et al.,
                                          :
                         Respondent

                                      ORDER


         In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

         1. This Court’s April 20, 2020 Memorandum and Order (Docs.
             20, 21), denying Brown’s petition for a writ of habeas corpus
             (Doc. 1), on the merits, is VACATED.

         2. Brown’s petition for writ of habeas corpus (Doc. 1), pursuant
             to 28 U.S.C. §2241, is DISMISSED as moot, in light of
             Petitioner’s September 10, 2020 removal from the United
             States.

         3. The above captioned action shall remain CLOSED.



                                  s/ Malachy E. Mannion
                                  MALACHY E. MANNION
                                  United States District Judge
Dated: October 30, 2020
20-0119-02-Order
